ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_01_FR.txt. 30

OPINION INDIVIDUELLE DE M. MOROZOV
[Traduction]

1. J'ai voté pour le dispositif de l’arrêt où la Cour

« dit que la requête de la République italienne, déposée au Greffe de la
Cour le 24 octobre 1983, à fin d'intervention sur la base de l’article 62
du Statut de la Cour, ne peut être admise ».

2. C’est la deuxième fois que la Cour internationale de Justice de l’Or-
ganisation des Nations Unies est amenée, dans son activité judiciaire, à se
prononcer sur une demande fondée sur l’article 62 de son Statut.

Comme je l’ai signalé dans mon opinion individuelle jointe à l’arrêt du
14 avril 1981 sur la requête de Malte à fin d'intervention dans l’affaire du
Plateau continental (Tunisie/Jamahiriya arabe libyenne) (C.I.J. Recueil
1981, p. 22) «Veffet » du raisonnement suivi dans cet arrêt « dépasse de
beaucoup le cadre de la requête maltaise et [pourrait à l’avenir] être
considéré comme un précédent susceptible … d’être invoqué pour justifier
[une nouvelle fois] une pratique inconciliable avec le Statut » de la Cour.

3. De mon point de vue, les délibérations dans la présente espèce et la
plus grande partie des motifs de l’arrêt confirment les appréhensions que
j'avais exprimées. Certaines tentatives de l'Italie visant à soutenir que des
liens juridictionnels existent entre elle et Malte et la Libye n’ont aucune
valeur probante. |

Je persiste à penser que la Cour ne peut accueillir aucune requête à fin
d'intervention au titre de l’article 62 à moins que des liens juridictionnels
(au sens des articles 36 et 37 du Statut) n’existent entre l’Etat requérant et
les Etats parties à l'affaire.

4. Je ne puis m'empêcher de faire certaines observations au sujet du
paragraphe 43 de l’arrêt, où l’on peut lire : « I] convient de rappeler que, en
faisant objection à l’intervention de l’Italie, la Libye et Malte ont indiqué
leur propre préférence. » Dans le contexte de ce paragraphe, la seule
interprétation possible de cette phrase est que la Cour semble, avant tout
examen au fond de l'affaire entre la Libye et Malte, avoir décidé que leurs
intérêts pourraient être lésés parce qu’elles ont exercé leur droit légal
d'élever une objection contre la requête italienne.

En un mot, dans la phrase précitée la Cour, avant d’avoir étudié le fond,
s'engage à agir d’une façon qui pourrait léser les intérêts des Parties en
cause. Cela revient à vouloir prédire que la Libye et Malte ont donné des
verges pour se faire fouetter.

Une méthode aussi insolite est, bien entendu, sans précédent dans la
jurisprudence internationale.

(Signé) P. D. Morozov.

31
